UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2093



EVA DAWSON, as personal representative of the Estate of Joseph
Dawson, and for the benefit of his heirs and in their own
capacity,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee,

          and


RALPH H. JOHNSON VETERANS ADMINISTRATION MEDICAL CENTER; JOHN G.
ALLISON, M.D.; MARK A. LOCKETT, M.D.,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:04-cv-01027-DCN)


Submitted:   March 18, 2008                 Decided:   April 3, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Eva Dawson, Appellant Pro Se.     John Harris Douglas, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Eva Dawson appeals the district court’s order entering

judgment in favor of the United States in her medical malpractice

action under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Dawson v. United States, No. 2:04-cv-01027-DCN (D.S.C.

Sept. 26, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -